﻿It gives me pleasure to join those who have spoken before me in extending to Mr. Dante Caputo, on behalf of the Malawi delegation, heartfelt congratulations on his election to the presidency of the forty-third session of the General Assembly. Preceding speakers have eloquently spoken of his long experience of international affairs, his deep commitment to the promotion of: international peace and co-operation and his great diplomatic skills. On our part, we have already observed the effective manner in which he has been conducting the business of the Assembly. Ws are therefore confident that under his leadership and guidance the Assembly's deliberations will come to a successful conclusion. I therefore wish to assure him of my delegation's full co-operation at all times.
The forty-second session was perhaps among the busiest sessions in recent years, as the Assembly had to be called back so many times in resumed session. The Assembly was also called upon to deal with many very complex issues, some necessitating late-night sessions of the plenary in search of solutions.
Fortunately for us, we had in Mr. Peter Florin, Deputy Foreign Minister of the German Democratic Republic, a President whose outstanding fortitude, exemplary dedication to duty and inexhaustible patience, confidence and good humour made the work that was before the Assembly easier. My delegation extends its best wishes to Mr. Florin, and congratulates him on his successful accomplishment of his duties and responsibilities.
The Malawi delegation has pleasure also in expressing its best wishes to the Secretary-General, Mr. Javier Perez de Cuellar. We have noted with much satisfaction the many achievements scored by the United Nations during the past 12 months. Among the most outstanding are the successful negotiations leading to the Geneva Agreements on Afghanistan and to the cease-fire in the eight-year war between Iraq and Iran. Those achievements have clearly vindicated those who, despite the doubts expressed by some in recent years about the Organization's relevance to today's international political environment, continued to believe that the United Nations remained the most appropriate forum for the search for solutions to International disputes, and also that, given the opportunity, it could be a very effective instrument for resolving conflicts between States,
Mr. de Cuellar has never wavered in his belief in the efficacy of the United Nations, nor has he ever doubted the Organization's potential as an instrument for bringing about peace, we thus consider the award of this year's Nobel Peace Prize to the United Nations peace-keeping forces to be a most fitting recognition of Mr. de Cuellar's personal efforts in keeping the United Nations at the centre of international affairs and a long overdue but welcome tribute to the outstanding contribution of the United Nations towards international peace during the past four decades. My delegation joins others in expressing to Mr. Perez de Cuellar and, through him, to the peace-keeping forces, well-deserved congratulations.
A writer in one of the local newspapers observed this past summer that "peace has broken out". Although his comment was made rather cynically, in fact it aptly designated the extraordinary phenomenon of the past few months. Indeed, throughout the summer we marvelled as almost everywhere came news of breakthroughs in deadlocks long considered intractable. For once it did seem as though peace had, finally, been declared.
We in Malawi welcomed the news of the successful conclusion of the Geneva Agreements, under which it was finally possible for foreign troops that had been in Afghanistan for eight years to withdraw from that country. We hope that the withdrawal of those forces will be completed as agreed in the Agreements so that the people of Afghanistan may move on to the important process of determining their country's political future and embark on the urgent tasks of rehabilitation and reconstruction.
In the Persian Gulf we note that, following acceptance of Security Council resolution 598 (1987) by both Iran and Iraq earlier this summer, a cease-fire came into force on 20 August. We further note that negotiations towards a permanent peace agreement between the two former belligerents are continuing under the auspices of the United Nations. The road towards that goal will not be an easy one, but we believe that the parties concerned understand the high cost of failure.
When the Malawi delegation addressed the Assembly last year, we noted with regret that the flurry of diplomatic activity earlier in 1987 centred on the question of Kampuchea appeared to have led to no change. My Government has therefore been encouraged by recent signs of the apparent beginnings of a genuine dialogue between the various parties concerned. We note, for instance, that following the meeting held in July, under the auspices of the Association of South-East Asian Nations (ASEAN), all the parties have indicated their readiness to continue the search for a mutually acceptable solution. Allow me to express my Government's full support for those efforts and its sincere hope for a positive outcome.
In the first direct political contact between the two countries in years, parliamentarians of North and South Korea met in August to discuss relations between the two sides of their divided motherland. My Government was pleased to learn that further talks could take place very soon. Malawi supports the decision by the two sides to keep their lines of communication open so as to facilitate the continuing search for a peaceful solution. We remain firmly convinced that through
honest dialogue between North and South Korea a viable solution can be achieved. Meanwhile, Malawi welcomes South Korea's call for the cessation of hostilities between North and South Korea. Malawi also welcomes the other proposals by the two sides for easing tension between them.
Malawi has followed very closely the quadripartite negotiations involving representatives of the United States, South Africa, Angola and Cuba with the ultimate aim of bringing about the independence of Namibia, within the context of Security Council resolution 435 (1978). In this connection, my Government has been greatly encouraged to learn that, if everything goes well, implementation of the transitional process envisaged in resolution 43 5 (1978) could begin as early as next month, with independence elections coming by 1 June 1989.
Whilst its optimism is tempered somewhat by the experience of the international community in having come to the well more than once before and drawing no water, my Government would like to look forward to Namibia's independence and to welcoming Namibia as a fully-fledged member of the international community. My Government therefore hopes to join other members in welcoming the new independent State of Namibia as a participant, in its full sovereign right, at the forty-fourth session of the General Assembly next year.
In 1986, for the first time in nearly 40 years, and also last year, the Assembly was seized of the question of the dependent territory of New Caledonia, where the indigenous people and the administering Power were deadlocked over the question of the territory’s political future. We now understand that the administering Power, having reviewed its policy on the Territory, has recently reached agreement with representatives of the indigenous people on a formula for a solution which envisages the early granting of independence to that Territory. My delegation welcomes these developments. We applaud the Government of France for its courage in not only conceding the right of the New Caledonian people to self-determination but also in acknowledging its obligations towards the realization of that right. Malawi looks forward to seeing Kew Caledonia take its rightful place as an independent and sovereign Member of the community of nations, we hope in the very near future.
We have followed closely the Secretary-General's continuing efforts to find viable formulas for solutions to the questions of Cyprus and Western Sahara.
With regard to Cyprus we have noted that the apparent emergence of a congenial atmosphere in relations between certain parties whose role would be most vital in assuring any solution has seemingly brought about a positive change in the attitudes of the leaders of the Greek and Turkish Cypriot communities. In this connection we note that both parties have declared their readiness to co-operate with the Secretary-General in facilitating the resumption of the inter-communal talks and that formal talks have already been scheduled for early in 1909. My Government welcomes these developments, for Malawi remains convinced that only a formula arrived at by or through the participation of the Cypriot people themselves can produce a meaningful and permanent solution to that country’s political problems.
On the question of Western Sahara, my delegation wishes to reiterate Malawi's support for the right of the people of that territory to self-determination, whether as an independent sovereign State of otherwise. We therefore support the Secretary-General's initiatives on this issue and are pleased to note that the proposals which he recently presented to both the Government of Morocco and the POLISARIO provide for a referendum to enable the Sahraoui people to indicate their preference as to whether they should be part of Morocco or have their own independent sovereign State.
We have noted particularly the similarity between the Secretary-General's proposals and the formula adopted en the same question by the Organization of African Unity (OAU) almost 10 years ago. The OAU formula has as a main principle the holding of a referendum supervised by the United Nations. My Government is therefore happy to learn that both the POLISARIO and Morocco have now accepted the Secretary-General's proposals and we hope that this clears the way for the early holding of a referendum OR Western Sahara.
At the forty-second session of the General Assembly, the Malawi delegation joined others in welcoming and expressing support for the peace plan for Central America initiated by the Costa Rican leader, President Oscar Arias, and agreed to by all the leaders in the region. Despite the promise held cut by the plan, it would now appear that some parties would have the plan abandoned, seemingly condemning it to the heap of so many other doomed initiatives. Notwithstanding the set-backs which may have been encountered in its implementation, we believe that the Arias plan still represents the best formula for achieving peace in that region. My delegation wishes therefore to express Malawi's support for those leaders who are continuing to seek ways of facilitating the implementation of the plan.
Preceding delegations have already observed that if today we can speak of breakthroughs with regard to the various international problems that once seemed insoluble it is because of the positive interventions, direct and indirect, of the two super-Powers, the United States of America and the Union of Soviet Socialist Republics. Significantly, it has been noted that these positive developments have occurred following the apparent improvement in relations between the United States and the Soviet Union.
We have always been of the view that whenever the two super-Powers agree to co-operate they can contribute immensely to the common good of the entire international community. That is why щ delegation wishes to take the opportunity to express the hope that the two super-Powers will find it equally possible to work together in the search for solutions to the other regional conflicts and areas of tension which continue to threaten international peace and security. The most urgent of these are the situations in South Africa and the Middle East.
While developments on the Namibia question have provided the most positive news to come out of the southern African subregion in almost a decade, the news from South Africa is that of a rapidly deteriorating situation, the root cause of the problems of South Africa is apartheid, but we believe that neither the use of force by the South African authorities to maintain the policy of apartheid nor the resort to violence by the opponents of apartheid will resolve this problem. That is why the Malawi delegation would like to reiterate its call to all the parties to the conflict to enter upon a genuine national dialogue. We are convinced that even at this late hour it would still be possible to achieve a peaceful solution if only all the parties concerned would have the courage to place the wider long-term interests of their country above the short-term interests of their respective constituencies.
Contrary to expectations of a possible movement forward - raised by the overwhelming support declared during the past two years by the majority of the members of this Assembly - towards the holding of an international conference on the Middle East, the past 12 months have seen the situation in the area deteriorate to perhaps its most precarious level in many years.
A sharp escalation of violence in the occupied territories, resulting from a campaign of resistance to Israeli authority, and the Increased use of force in order to reaffirm that authority on the part of the Israeli Government have led to great loss of life as well as a deepening of animosity and suspicion. Meanwhile the decision by the Government of Jordan to withdraw its authority over parts of the occupied territories which It had previously administered has increased the uncertainty and anxiety about future developments.
In our view, any solution to the Middle East conflict must necessarily focus on two central issues if it is to be viable, fulfilment of the right of the Palestinian people to an independent homeland on the one hand and a guarantee of the right of the Israelis to live within recognized and secure boundaries on the other. Those elements have been of primary importance in all the main resolutions on the Middle East question since the General Assembly adopted resolution 181 (II) in 1947.
Viable solutions to the questions of the Middle East and of South Africa must ultimately come from, or be found with the direct participation of, the respective peoples concerned. However, my delegation is also of the view that there are certain other countries which, through their special relations and influence, could facilitate the early achievement of such solutions. That is why my delegation wants to appeal to these countries, which include the two super-Powers, to use their influence positively with those parties which, because of mistrust or insecurity, have been reluctant to take measures that are necessary in order to move forward. The intervention of these countries on other questions has led to positive results. We are convinced that they could contribute to similar results with regard to the issues of the Middle East and South Africa.
last October the Malawi delegation joined others in welcoming the conclusion between the United States of America and the Union of Soviet Socialist Republics of the Treaty on the Elimination of Their Intermediate-Range and Shorter-Range Nuclear Missiles - the INF Treaty. The Malawi delegation observed that that Agreement constituted the first major step towards the elimination of all nuclear arms. At the same time we expressed the hope that the Treaty would give an impetus to ongoing negotiations on other classes and types of arms, especially chemical weapons, so as to hasten the achievement of the ultimate goal - complete and comprehensive disarmament. The Malawi delegation, further, drew attention to the fact that international security is of concern to all States, big and small alike. In this connection, the delegation reaffirmed Malawi's belief in the need for a multilateral approach to disarmament and for the United Nations to be associated with all initiatives on disarmament.
We thus considered it a happy coincidence that the proposed date for the formal signature of the United States/Soviet Union agreement should have fallen just a month before the start of the General Assembly's third special session on disarmament, which was held here in New York in June this year.
However, my delegation regards it as a matter of deep regret that the third special session could not agree on the final document and thus adjourned without a formal conclusion. Nevertheless, we believe that the session was still useful in providing an opportunity to assess progress achieved since the two previous sessions. We are certain that the conclusions that were drawn from the session will prove invaluable as we plot the way forward.
My delegation has on several occasions declared the Malawi Government's conviction that international security cannot best be assured by the size or quality of the arsenals that countries may possess. Rather, we believe that genuine international security lies in all States respecting each other's independence and sovereignty, regardless of size or economic and political strength.
we have therefore been alarmed by certain developments during the last 12 months which seemed to suggest that some States might want to return the world to that era, long thought to have disappeared for ever, when might was right, and bigger States assumed for the themselves the right callously to intervene in the internal affairs of the small and weaker ones. My delegation wishes to reiterate its appeal for respect among States for each other's sovereignty, strict adherence to the principle of non-interference in the internal affairs of others, and respect for the principle of the non-use of force. Only in that way can we assure international peace and security.
Among the subjects which the General Assembly will consider during the current session is the critical economic situation in Africa. Before it will be the report on the mid-term review on the implementation of the United Nations Programme of Action for African Economic Recovery and Development 1986-1990. My delegation looks forward to the discussions on this report.
I should like, however, to express our disappointment at the fact that despite the solemn undertaking by the international donor community to enhance its assistance to Africa with specific regard to the implementation of the Programme of Action, and in spite of the efforts that African States have exerted in fulfilment of their own obligations, at times with great risk to national political stability, very little international assistance has been forthcoming. In the meantime, unfortunately, the economic crisis in Africa has worsened further, and more aid than was projected in 1986 will now be required to meet the Programme's original goals. It is our sincere hope that the results of the mid-term review will be taken seriously by Africa's partners and that concerted efforts will be made by them to fulfil their obligations during the second half of the Programme's projected five-year span.
Meanwhile, we have noted with interest the measures adopted recently by some of the developed countries with a view to helping ease the financial burden facing developing countries, especially the least developed countries. We welcome these moves. However, we would like to join others in reiterating that the economic problems of developing countries need to be addressed in a global manner if lasting solutions ace to be found.
Before concluding ray statement, I should like to take this opportunity to express my Government's gratitude to the Office of the United Nations High Commissioner for Refugees and other agencies of the United Nations foe the invaluable assistance they have provided to enable the Government of Malawi to cater foe our brothers and sisters from Mozambique who have come into Malawi during the past two years. These refugees now number over 600,000, which is equivalent to about 8 per cent of our national population. We are particularly grateful for the Secretary-General's timely initiative in sending last year a multi-agency team to study this problem with a view to determining how best to assist Malawi to deal with both the short-term and the long-term needs arising from this situation. Malawi's economic capacity is very limited and the sudden surge in population has seriously strained the country's socio-economic infrastructure.
Malawi is also grateful to the many countries and the other international organizations that have contributed so generously in various ways towards enabling us to provide for our brethren.
In this context, I should like to express Malawi's satisfaction at the outcome of the International Conference on the Plight of Refugees, Returnees and Displaced Persons in Southern Africa, held in Oslo, Norway, last August, with the full support of the United Nations. It is our hope that the principles enshrined in the Oslo declaration and plan of action will receive full international support. It is therefore my delegation's hope that the General Assembly will endorse the Oslo declaration and plan of action.
